  Case 17-04034        Doc 80    Filed 11/14/18 Entered 11/14/18 15:49:47             Desc Main
                                   Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE:
                                                             Chapter 7
 JASON LEWIS ZILBERBRAND                                     Case No. 17-04034
                                                             Judge A. Benjamin Goldgar
                 Debtor.


            OBJECTION TO APPLICATION FOR AN ORDER
AUTHORIZING TRUSTEE’S EMPLOYMENT OF LITIGATION SPECIAL COUNSEL

       Jason Lewis Zilberbrand, Debtor herein, by and through his attorneys, for his Objection to

Application for an Order Authorizing Trustee’s Employment of Litigation Special Counsel, hereby

states as follows:

       1.      On February 13, 2017, the Debtor filed his voluntary petition pursuant to Chapter

7 of the Bankruptcy Code.

       2.      Ilene F. Goldstein (“Trustee”) was appointed Trustee and continues to serve in that

capacity.

       3.      The Trustee has filed an Application for an Order Authorizing Trustee’s

Employment of Litigation Special Counsel (the “Motion”).

       4.      The Motion seeks to employ Bauch & Michaels to pursue certain litigation claims

on behalf of the estate.

       5.      Pursuant to paragraph 8 of the Affidavit filed in conjunction with the Motion,

Bauch & Michaels reveals that David Gassman (“Gassman”), who Bauch & Michaels previously

represented in a Motion to Dismiss this bankruptcy case, as well as additional litigation against the

Debtor, will be paying the fees and expenses of Bauch & Michaels incurred in representing the

Trustee in this case, subject to Gassman seeking reimbursement from the estate for any fees and


                                                 1
  Case 17-04034         Doc 80    Filed 11/14/18 Entered 11/14/18 15:49:47             Desc Main
                                    Document     Page 2 of 2


costs advanced in connection with future applications for compensation that Bauch & Michaels

may file in the case.

       6.      Gassman is a potential litigation target of the Trustee pursuant to claims held by the

Debtor against Gassman.

       7.      The Trustee alleges that Bauch & Michaels are disinterested since Gassman, being

a creditor of the estate, has the same interest as the estate in obtaining funds to pay creditors. The

fact that Gassman is paying the fees of proposed special counsel while also being a potential target

of litigation by the estate raises a conflict for Bauch & Michaels to serve as special counsel.

       8.      The fact that a potential litigation target would control the purse strings for the

lawyers representing the estate would raise a conflict that should bar Bauch & Michaels from

serving as Trustee’s counsel.

       WHEREFORE, Jason Lewis Zilberbrand, Debtor, herein respectfully requests this

Honorable Court enter an Order denying the Motion to Employ Bauch & Michaels as special

counsel to the Trustee.

                                                              Respectfully submitted,

                                                              /s/Jeffrey C. Dan


DEBTOR’S COUNSEL:
Jeffrey C. Dan (Atty. No. 06242750)
CRANE, SIMON, CLAR & DAN
135 S. LaSalle Street, Suite 3705
Chicago, Illinois 60603
(312) 641-6777




                                                  2
